HOLLAND, District Judge.
Jacob Kahn filed his petition for discharge on July 31, 1902, and a rule was granted, returnable August 21, 1902, on all parties objecting to show cause, if any they had, why the prayer of the petitioner should not be granted. Certain creditors entered their appearance in due time, and on August 30th filed specifications of objection to the discharge of the bankrupt, the sufficiency of which were questioned by the bankrupt, referred to a referee, and subsequently, on March 10, 19p3, amended by special leave of court, to which the bankrupt again filed objections. Upon a hearing the District Judge on March 10th dismissed the eighth and ninth specifications, and referred the other seven specifications, as amended, to the referee to ascertain and report the facts, together with the testimony and his findings thereon. Whereupon a great mass of testimony was taken, and a report to this court by the referee was made on March 22, 1904, recommending that the third, sixth, seventh, and second part of the second specifications be dismissed, and that the first, fourth, fifth, and first part of the second specifications be sustained, and that the bankrupt’s discharge be refused. Exceptions to the report of the referee were duly filed, considered, and dismissed by him on March 28, 1904. The report of the referee, together with the exceptions, is now before the court, and after a full hearing and consideration of the referee’s findings of fact and conclusions of law-the court is convinced that he is right, and his report is approved, for the reasons therein given. Exceptions dismissed, and report of referee confirmed.